Citation Nr: 1729070	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  14-24 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for migraine headaches, to include as due to service in the Southwest Asia Theater of Operations.

3.  Entitlement to service connection for type 2 diabetes mellitus, to include as due to service in the Southwest Asia Theater of Operations.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty with periods of service from October 1990 to July 1991, July 1997 to March 1998, April 2003 to June 2003, and August 2008 to September 2008.  He also served with the Army National Guard from 1985 to 2009.  He has confirmed combat experience in the Southwest Asia Theater of Operations and is the recipient of a bronze star.  Importantly, he received a dishonorable discharge for his service in the Marine Corps from July 1997 to March 1998.  Therefore, that period cannot be considered for VA disability purposes.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Jurisdiction over the appeal is now with the RO in Jackson, Mississippi.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

The issue of service connection for type 2 diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to military service.

2.  At no time during the pendency of the claim has the Veteran had a diagnosis of migraine headaches.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for migraine headaches, to include as due to service in the Southwest Asia Theater of Operations, have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Treatment records and VA examinations are associated with the claims file.  

The Board notes that the Veteran has specifically requested that VA obtain records from the New Orleans VA Medical Center (VAMC) as well as an October 2009 VA audiology examination.  Both the records and the examination are associated with the claims file.  The October 2009 examiner reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board acknowledges that the Veteran was not provided with a regular VA examination or a Gulf War examination for his migraines.  In this instance, there is no medical evidence presented of migraines during the appeal period.  Therefore, the Board finds that an examination of his claimed disorder is not warranted at this time.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Service Connection

The Veteran is claiming entitlement to service connection for bilateral hearing loss and migraine headaches.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

There is a clear distinction between individuals who serve on active duty and those who only serve on ACDUTRA.  An individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and be entitled to disability compensation benefits.  In Donnellan v. Shinseki, 24 Vet. App. 167, 171-75   (2010), the Court stated that the placement of the burden of proof on the Veteran was consistent with the distinction made in § 101(24) between an ACDUTRA claimant and an active duty claimant.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(a), (c).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty or ACDUTRA, or from injury (but not disease) incurred or aggravated while performing INACDUTRA.  Id.; see also 38 U.S.C.A. §§ 106, 1110, 1131; 38 C.F.R. § 3.303(a).

ACDUTRA includes full time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c).  To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Further, the burden to establish "Veteran" status for a claim based on a period of ACDUTRA is on the appellant.  Paulson; Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010).  

In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

Bilateral Hearing Loss

Based on the evidence of record, the Board determines that service connection is warranted for bilateral hearing loss.  As an initial matter, the Veteran's service treatment records reflect that he was exposed to hazardous noise exposure during his service.  Additionally, he sought medical treatment for what was described as "mild deafness" in September 1997 after spending time at a shooting range.  However, this incident cannot be considered because it was during his dishonorable service.  Nevertheless, the Board concedes exposure to hazardous noise for purposes of establishing an in-service event.

Moreover, there appears to the Board to be a perceptible tonal threshold shift from the time the Veteran entered service to the time he left.  Specifically, his service treatment records reflect that he underwent in-service audiological evaluations on numerous occasions from his original entrance into service in 1985 to his final separation from service in 2009.  A comparison of the tonal thresholds reflects a tonal threshold shift of approximately 25 to 50 dB, and potentially more, depending on whether the tonal thresholds should be converted from ASA to ISO-ANSI.  

Next, the October 2009 audiological evaluation reflects findings which meet the requirements of 38 C.F.R. § 3.385.  Specifically, the VA examination reflects hearing loss of 25 dB or more at all frequencies.  The examiner opined that it is more likely than not that the Veteran's hearing loss is related to military service.  The examiner compared the 1985 induction documents to later separation examinations and noted a significant change in hearing sensitivity.  The examiner also noted that the first documentation of hearing loss appeared in July 1997 - prior to his dishonorable service.  Given the presence of a threshold shift in service, the nature of the Veteran's acoustic trauma while in service, and the presence of current hearing loss for VA purposes, the Board finds that it is at least as likely as not that at least some of his hearing loss is etiologically related to service.  Therefore, service connection is warranted on this basis.  

Migraine Headaches

The Veteran is claiming entitlement to service connection for migraine headaches.  Based on the evidence as detailed below, his claim is denied.

Initially, the Board notes that a threshold requirement in all service connection claims is that there is a current disability.  The Board finds that the record, which includes detailed medical records dating back to April 2001, does not show that the Veteran has or has ever had a migraine headaches disability.  The Board acknowledges that there is one entry in his service treatment records in January 1986 in which he complains of a migraine headache, but there is no evidence of a recurrence.  Although the Veteran has asserted that service connection is warranted for migraine headaches, he has submitted no evidence demonstrating that he currently has a migraine headaches disability.  

Based on the foregoing evidence, the Board must deny the Veteran's claim for service connection for migraine headaches.  Even if the Board accepted the Veteran's statements asserting a link between his disabilities and his military service, the evidence still does not demonstrate the first element required for service connection-a current disability.  See 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016); Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  

Service connection for migraine headaches is not warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for migraine headaches is denied.


REMAND

The Veteran seeks entitlement to service connection for type 2 diabetes mellitus.  In his substantive appeal, he asserts that his diabetes was brought on by the stress of being in combat.  He also mentions toxic smoke, presumably referring to his service in the Southwest Asia Theater of Operations.  Although it is unclear when he was initially diagnosed with type 2 diabetes mellitus, he was informed in October 2006 that he had hyperglycemia and a family history of diabetes.  Later testing in May 2008 led to a formal notice of abnormal blood glucose.  He served on active duty from April 2003 to June 2003 and August 2008 to September 2008, both within close temporal proximity to these tests.  As he has a current diagnosis which is possibly related to his service, including his service in the Southwest Asia Theater of Operations, the Board finds that an examination is warranted to determine whether the condition is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Upon remand, the examiner will also be asked to clarify the date when the Veteran was diagnosed with type 2 diabetes mellitus as it may have a significant effect on the outcome of his claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in New Orleans, since October 2013, as well as from any VA facility from which the Veteran has received treatment.  If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his type 2 diabetes mellitus.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should state specifically:

(a) When the Veteran was diagnosed with type 2 diabetes mellitus; and 

(b) Whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's type 2 diabetes mellitus is etiologically related to the Veteran's service, to include service in the Southwest Asia Theater of Operations, or to another service-connected disability.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following any additional indicated development, the AOJ should review the claims file and adjudicate the Veteran's claim for service connection for type 2 diabetes mellitus.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


